Citation Nr: 0619210	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-26 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic rhinitis/sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1973 to July 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for chronic 
rhinitis/sinusitis, assigning a 10 percent rating effective 
August 1, 2000.  The RO subsequently denied entitlement to an 
initial rating higher than 10 percent for chronic 
rhinitis/sinusitis in March 2002.  In April 2004, the veteran 
participated in an informal conference at the RO.


FINDINGS OF FACT

The veteran's chronic rhinitis/sinusitis is manifested by 
complaints of sinus congestion, postnasal drip, and 
headaches, diagnoses of allergic and vasomotor rhinitis with 
no findings of polyps, some findings of deviated nasal 
septum, not confirmed by computed tomography (CT) scan, some 
findings of sinusitis with no x-ray evidence, and no evidence 
of sinusitis episodes requiring bed rest and treatment by a 
physician.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent 
rating for chronic rhinitis/sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.2, 4.3, 4.7, 4.14, 4.97, Diagnostic Codes 6502, 
6514, 6522 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claim for chronic rhinitis/sinusitis and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a March 2001 VA letter, prior 
to the January 2002 rating decision.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO also notified the veteran of his responsibility to 
respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  Additionally, the 
RO requested the veteran to notify VA of any additional 
evidence so that VA could help by getting that evidence.  

After the RO granted service connection for chronic 
rhinitis/sinusitis in a January 2002 rating decision, and 
denied an increased rating in March 2002, the veteran filed a 
notice of disagreement with the assigned rating in October 
2002.  In a January 2003 letter, the RO notified the veteran 
of the evidence needed to substantiate an increased rating 
claim, and offered to assist him in obtaining any relevant 
evidence, and requested that he notify VA of any additional 
evidence in January 2003.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  While the March 2001 and January 2003 VCAA letters 
did not provide the veteran with the laws regarding degrees 
of disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.   Moreover, the veteran was provided notice of 
the regulations for evaluating his chronic rhinitis/sinusitis 
in the July 2003 statement of the case and December 2005 
supplement statement of the case and has not otherwise argued 
failure of notice.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

The Board also notes that the January 2003 VA letter notified 
the veteran that he had 30 days from the date of the letter 
to respond.  The veteran was further advised that if he did 
not respond by the end of the 30-day period, his appeal would 
be decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, as previously mentioned, there is no 
defect with the VCAA notice given to the veteran in this 
case.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in February 2001 
and October 2005, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection and an initial increased rating; were 
notified of the respective responsibilities of VA and himself 
as it pertained to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
of service connection and increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO granted service connection for chronic 
rhinitis/sinusitis in January 2002, assigning a 10 percent 
rating effective August 1, 2000.  The veteran filed a valid 
notice of disagreement with the assigned 10 percent rating 
for chronic rhinitis/sinusitis in October 2002.  See 
38 C.F.R. § 20.201.  As this was within one year of the 
original rating decision granting service connection, the 
claim on appeal is considered a claim for an initial 
increased rating.  See 38 C.F.R. § 20.302.

The veteran contends that his rhinitis/sinusitis condition is 
chronic and incapacitating, results in frequent and severe 
headaches, and almost always is noted by medical examiners to 
be accompanied by purulent discharge.  He thus asserts that 
he is entitled to a disability rating higher than 10 percent 
for his service-connected chronic rhinitis/sinusitis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's chronic rhinitis/sinusitis is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6522 for allergic or vasomotor rhinitis.  A 10 
percent rating is assigned for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.

The service medical records show the veteran was seen 
numerous times for postnasal drip and sinus congestion from 
November 1974 to March 1981.  In December 1982, he was 
diagnosed with vasomotor rhinitis.  Chronic rhinitis and 
vasomotor rhinitis also was reported on medical records dated 
from 1992 to 1999.  Although he had findings of early 
sinusitis in 1992, 1993 and 1999, x-ray examination of the 
paranasal sinuses was normal in February 1989 and May 1993.  
At discharge in May 2000, the retirement examination shows a 
past medical history of vasomotor rhinitis and recurrent 
sinusitis with post-nasal drip, as well as a long history of 
seasonal allergic rhinitis

After service, a February 2001 VA examination report shows 
complaints of postnasal drainage, congestion, and nasal 
obstruction, which was periodic and much worse during the 
spring and fall.  The veteran reportedly took allergy 
medication and complained constantly of what he called, 
"slim throat."  He had to take antibiotics periodically for 
this although he was not incapacitated with the problem.  
Physical examination revealed very "angry appearing" nasal 
mucosa; there was no mucopus seen in the nose or nasal 
pharynx.  The pharynx appeared to be somewhat injected.  The 
diagnosis was chronic rhinitis; and x-ray examination 
revealed that the paranasal sinuses appeared normally 
aerated.

An October 2005 VA examination report shows complaints of a 
long history of persistent post nasal drainage and 
congestion, as well as recurrent headaches.  The veteran 
reported that he averaged three to four sinus infections per 
year that required antibiotics.  He also indicated that he 
was using continuous positive airway pressure for obstructive 
sleep apnea.  Physical examination of the nose and throat 
revealed a nasal septal deformity, with about 30 to 40 
percent nasal obstruction on the right side and 0 percent on 
the left side.  There was a septal spur present inferiorly on 
the left side, which did not significantly obstruct the nasal 
airway.  There was no mucopus present in the nose or 
nasopharynx.  Examination of the mouth and oropharynx was 
unremarkable.  A computed tomography (CT) scan of the 
paranasal sinuses showed normal and clear paranasal sinuses 
and no sign of air-fluid levels, mass lesions, or mucosal 
thickening.  Sinus walls were intact and ostiomeatal units of 
the maxillary sinuses were normal and patent.  The sphenoid, 
ethmoid, and frontal sinuses showed no abnormality; and there 
was no nasoseptal deviation seen.  The nasopharyngeal soft 
tissues showed no abnormality; and both orbits and visualized 
portions of the brain parenchyma were normal.  The impression 
was no significant paranasal sinus pathology; and the 
diagnosis was chronic rhinitis and deviated nasal septum.  
The examiner also commented that there was no evidence of 
acute or chronic sinusitis.

In order to get the next higher 30 percent rating under DC 
6522, the evidence must show allergic or vasomotor rhinitis 
with polyps.  See 38 C.F.R. § 4.97.  While the service 
medical records show diagnoses of allergic and vasomotor 
rhinitis, there are no findings of polyps.  Additionally, 
neither VA examination report after service shows polyps 
associated with the allergic or vasomotor rhinitis.  
Therefore, the evidence does not warrant a rating higher than 
10 percent under DC 6522.

In a February 2005 statement, the veteran asserted that he 
should be rated under DC 6514 for chronic sphenoid sinusitis.  
Under the General Rating Formula for Sinusitis (DC's 6510 
through 6514), sinusitis detected by x-ray only, warrants a 0 
percent rating.  One or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants a 10 
percent rating.  Three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
warrants a 30 percent rating.  Note:  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.

However, upon review, it does not appear that the veteran 
would be entitled even to a noncompensable rating under DC 
6514.  While he has numerous complaints of sinus congestion 
and some findings of sinusitis, there is no x-ray evidence of 
sinusitis.  The service medical records show that a February 
1989 x-ray of the paranasal sinuses was normal.  A May 1993 
radiology report also shows a normal roentgen examination of 
the paranasal sinuses.  After service, a February 2001 x-ray 
examination revealed that the paranasal sinuses appeared 
normally aerated.  An October 2005 CT scan of the paranasal 
sinuses also showed an impression of no significant paranasal 
sinus pathology.  Additionally, even if there was x-ray 
confirmation of sinusitis, the next higher 10 percent rating 
under DC 6514 would not apply, as there is no evidence of 
sinusitis episodes requiring bed rest and treatment by a 
physician.  See 38 C.F.R. § 4.97, DC 6514, Note.  In February 
2001, the VA examiner specifically noted that while the 
veteran periodically took antibiotics for postnasal drainage, 
congestion, and nasal obstruction, he was not incapacitated 
with the problem.  

The October 2005 VA examination report shows a diagnosis of 
deviated nasal septum, even though this was not confirmed by 
the CT scan.  Under DC 6502, traumatic deviation of the nasal 
septum with 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side warrants a 10 
percent rating.  38 C.F.R. § 4.97.  However, a rating under 
DC 6502 does not apply, as the evidence does not show any 
deviated nasal septum due to traumatic injury.  Morever, 
obstruction of the nasal passage already has been considered 
and compensated under the 10 percent evaluation assigned 
under DC 6522 for allergic or vasomotor rhinitis.  See 38 
C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).  

There is no other significant pathology associated with 
chronic rhinitis/sinusitis.  The veteran complained of 
headaches, but in October 2005 both orbits and visualized 
portions of the brain parenchyma were normal.  The October 
2005 examination also showed a septal spur present inferiorly 
on the left side, but this was not found to significantly 
obstruct the nasal airway.

In sum, the Board finds that the level of the veteran's 
chronic rhinitis/sinusitis disability more closely 
approximates the criteria for a 10 percent rating under 
38 C.F.R. § 4.97, DC 6522.  See 4.7.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's chronic rhinitis/sinusitis 
warranted a rating higher than 10 percent.  Thus, "staged 
ratings" are inapplicable to this case.

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Accordingly, the increased rating claim is denied.  In making 
this decision, the Board has considered the benefit of the 
doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. 




ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic rhinitis/sinusitis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


